Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double patenting rejection has been withdrawn based on the terminal disclaimer submitted by the Applicant. 

REMARKS
1.	On pages 16 of the remark Applicant argued "network state estimating unit," the "network access controller," the "transmission scheduler," and the "transmission buffer unit" recited in claim 1 are in fact structural elements, and would be recognized as such by one of ordinary skill in the art.

 	In response:
 	The examiner respectfully disagrees. In the claims 1 and 5-9, Applicant uses non-structural modifier "network state estimating unit," the "network access controller," the "transmission scheduler," and the "transmission buffer unit" coupled with functional language (i.e estimate network state information….., control whether to transmit…., determine length of time……., determine an arbitrary idle time slot……, calculate a delay time…….., store a message……….etc) without reciting sufficient structure (i.e. hardwate and/or algorithm that performs the function) in the claim.  In the art, transmitter, receiver, processor has a known structure that perform a particular function (i.e, transmitting, receiving etc). There is not known structure in the art for "network state estimating unit," the "network access controller," the "transmission scheduler," and the "transmission buffer unit"      



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a non-structural modifier that is coupled with functional language without reciting sufficient structure to perform the recited function.  Such claim limitation(s) is/are: “network state estimating unit”, “ a network access controller”, “a transmission scheduler” and “a transmission buffer unit” in claims 1 and 5-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.    	 Claims 1 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claims 1 and 5-9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because it recites non-structural modifier (i.e. "network state estimating unit," the "network access controller," the "transmission scheduler," and the "transmission buffer unit") coupled with functional language (i.e estimate network state information….., control whether to transmit…., determine length of time……., determine an arbitrary idle time slot……, calculate a delay time…….., store a message……….etc) without reciting sufficient structure (i.e. hardwate and/or algorithm that performs the function) in the claim and sppecification.
 	"network state estimating unit," the "network access controller," the "transmission scheduler," and the "transmission buffer unit" are non-structural modifier that does not specify any structure and the specification also does not provide any structure associated with the claimed "network state estimating unit," the "network access controller," the "transmission scheduler," and the "transmission buffer unit". Therefore, it is not clear which structure/hardware performs the function of the claimed "network state estimating unit," the "network access controller," the "transmission scheduler," and the "transmission buffer unit".


Allowable Subject Matter
	 	Claims 12-17 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478